Citation Nr: 0827402	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-40 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated as noncompensable (zero 
percent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1959 to December 
1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an increased rating for 
service-connected hemorrhoids.  

The veteran's appeal was previously before the Board in April 
2007 and was  remanded at that time to issue additional 
notice pursuant to the Veteran Claims Assistance Act of 2000 
(VCAA) and to obtain a VA examination, preferably during a 
flare-up of hemorrhoids.  The VCAA was provided and the 
veteran was afforded a VA examination at a time when his 
hemorrhoids were symptomatic.  The Board finds that the 
Appeals Management Center (AMC) substantially satisfied the 
directives contained in the April 2007 Board remand, and the 
appeal is ripe for adjudication upon the merits.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The preponderance of the evidence indicates that the 
veteran's service-connected hemorrhoid disability, while 
intermittently symptomatic, are not manifested by  persistent 
bleeding, anemia, fissures, nor are the hemorrhoids large or 
thrombotic or, irreducible, with excessive redundant tissue.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, 
Diagnostic Code 7336 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the April 2007 Board remand, the veteran was 
issued a VCAA notification letter in May 2007.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  As discussed below, the presumed error raised by 
such defect, however, is rebutted because of evidence of 
actual knowledge on the part of the veteran, and other 
documentation in the claims file reflecting such notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The May 2007 letter listed types of evidence that the veteran 
should tell VA about or give to VA that may affect how VA 
assigned the disability evaluation, including information 
about on-going treatment records; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the veteran.  

Further, in his letters submitted to VA, the veteran 
discussed the effects his disability has upon his ability to 
work and daily life.  Significantly, the Court noted in 
Vazquez-Flores that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez, 
supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Based on the May 2007 letter and the veteran's 
written statements, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

In the September 2004 statement of the case, the RO included 
a copy of Diagnostic Code 7336, located in 38 C.F.R. § 4.114, 
which provides rating criteria for hemorrhoids.  As a 
reasonable person could understand from this document and the 
other notice letters the evidence that was needed to 
substantiate the claim, the second element listed above is 
substantially satisfied and the actual argument presented by 
and on behalf of the veteran reflects that this is the case.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, there could be no 
prejudice if the purpose behind the notice has been 
satisfied; that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim.

In addition, the May 2007 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the May 2008 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records and the reports of April 2004, April 2005 and 
March 2008 examinations and the latter was obtained pursuant 
to a Board remand.  After review of this evidence, the Board 
finds that it provides adequate findings upon which to rate 
the veteran's hemorrhoids.  Thus, there is no duty to provide 
another examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 7336, located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or 
moderate hemorrhoids are rated as noncompensable (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  See 38 C.F.R. § 
4.114. 

Factual Background

In a letter received with his January 2003 claim, the veteran 
asserted that he had not worked in over two years because he 
could not lift anything over two pounds, and due to 
hemorrhoids, he could not sit or stand for any length of 
time.  In July 2003 and May 2004 letters, the veteran 
indicated that his hemorrhoids, along with back and toe 
disabilities, contributed to him stopping work as a golf 
professional.  In his November 2004 substantive appeal (VA 
Form 9), the veteran wrote that his hemorrhoids flair-up 
occasionally and are very painful.  He wrote that during a 
flare-up, it is two or three days before he can resume a 
"normal" day.  He noted that bleeding occurs and standing 
in one spot is impossible.  The veteran contends, in essence, 
that his hemorrhoids are productive of significant impairment 
and, as such, warrant a compensable rating.

The veteran underwent an April 2004 VA contract examination.  
He gave a 40 year history of hemorrhoids.  The veteran 
reported no problems holding stool, but his hemorrhoids were 
frequently symptomatic and disabling.  It was noted that he 
was unemployed at the time of this examination.  Physical 
examination revealed good sphincter control and no fissure 
was located.  There was no ulceration or reduction of the 
rectal lumen and no external or internal hemorrhoid was 
detected.  The diagnosis was status-post hemorrhoid, external 
and internal with no residue currently.  The examiner added, 
in pertinent part, that the disability had not caused 
significant anemia.

The veteran underwent an additional VA contract examination 
in April 2005 regarding his service-connected back 
disability.  A rectal examination performed at that time 
revealed an external hemorrhoidal tag; no other pertinent 
findings were noted.

Pursuant to the Board remand, the veteran underwent a VA 
examination in March 2008.  The examiner wrote that he 
reviewed the claims file and medical records.  The examiner 
documented that since onset, the veteran's hemorrhoids have 
been intermittent with remissions.  Treatment included 
Annusol cream every three weeks with flares.  There was no 
anal itching, burning, diarrhea, difficulty passing stool, 
pain or swelling on the day of examination.  However, the 
veteran did complain of tenesmus.  The examiner noted a 
history of occasional bleeding with recurrence of the 
hemorrhoids without thrombosis occurring four or more times 
per year.  There was no history of thrombosis, fecal 
incontinence or perianal discharge.  

Physical examination revealed both internal and external 
hemorrhoids.  The examiner found that he was unable to 
determine the size of the internal hemorrhoids.  He noted 
that the external hemorrhoids were now reduced and that he 
was unable to feel them.  The hemorrhoids were reducible.  
There was no evidence of prolapse, thrombosis, bleeding, 
fissures, or excessive redundant tissue.  

The examiner reported that the veteran was retired because of 
a back injury, but noted that he was"golf pro."  The 
examiner indicated that the service-connected hemorrhoids 
prevented him from doing chores, exercise, sports, or 
recreation and caused a severe impairment on toileting and a 
moderate impairment on traveling.

Analysis

The Board finds that a compensable rating for hemorrhoids is 
not warranted.  The claims file includes the reports from 
several examinations conducted during the pendency of this 
appeal, including the March 2008 VA examination obtained upon 
remand.  The veteran's hemorrhoids are currently rated 
noncompensable, the rating assigned for mild or moderate 
disability.  To warrant a compensable rating, the evidence 
must indicate that there are large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue or that there is 
persistent bleeding and with secondary anemia, or with 
fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  
(Emphasis added.)  The evidence contained in the examination 
reports, however, does not indicate that the veteran's 
hemorrhoids are productive of these findings.  In this 
regard, upon the March 2008 VA examination, the clinician 
noted that the veteran had occasional bleeding.  There is no 
evidence of persistent bleeding, nor is there laboratory 
evidence of anemia.  The medical evidence does not document 
that the veteran's hemorrhoids are of the severity to warrant 
a compensable rating under the applicable rating criteria 
found in Diagnostic code 7336.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has fully 
considered the veteran's written statements that indicate 
that he stopped being a golf professional because of the 
hemorrhoids, in additional to other disabilities, and the 
examiner's findings, in the March 2008 examination report, 
that, in essence, the disability prevented or severely 
impacted certain daily activities.  There has been no 
showing, however, by the veteran that this disability, on its 
own, causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  The Board again 
highlights that a noncompensable rating contemplates up to 
moderate hemorrhoid disability.  In the absence of requisite 
factors, the criteria for submission for consideration of an 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim for a compensable rating for 
hemorrhoids is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a compensable rating for service-connected 
hemorrhoids is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


